 


 HR 475 ENR: To amend the Internal Revenue Code of 1986 to include vaccines against seasonal influenza within the definition of taxable vaccines.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 475 
 
AN ACT 
To amend the Internal Revenue Code of 1986 to include vaccines against seasonal influenza within the definition of taxable vaccines. 
 
 
1.Addition of vaccines against seasonal influenza to list of taxable vaccines 
(a)In generalSubparagraph (N) of section 4132(a)(1) of the Internal Revenue Code of 1986 is amended by inserting or any other vaccine against seasonal influenza before the period.  
(b)Effective date 
(1)Sales, etcThe amendment made by this section shall apply to sales and uses on or after the later of— 
(A)the first day of the first month which begins more than 4 weeks after the date of the enactment of this Act, or  
(B)the date on which the Secretary of Health and Human Services lists any vaccine against seasonal influenza (other than any vaccine against seasonal influenza listed by the Secretary prior to the date of the enactment of this Act) for purposes of compensation for any vaccine-related injury or death through the Vaccine Injury Compensation Trust Fund.  
(2)DeliveriesFor purposes of paragraph (1) and section 4131 of the Internal Revenue Code of 1986, in the case of sales on or before the effective date described in such paragraph for which delivery is made after such date, the delivery date shall be considered the sale date.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
